                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DESMOND DAVIS,

              Plaintiff,                                No. 18-13576

v.                                                      Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
__________________________________/

                                      JUDGMENT

       The Court having reviewed and fully considered the pleadings filed by the

parties and the magistrate judge’s report and recommendation, and for the reasons

set forth in the opinion and order entered this date;

       The report and recommendation is hereby accepted and adopted as the

findings and conclusions of the Court.

       IT IS ORDERED AND ADJUDGED that Plaintiff’s motion for summary

judgment is DENIED, Defendant’s motion for summary judgment is GRANTED, the

decision of the Commissioner of Social Security is AFFIRMED, and this case is

hereby DISMISSED with prejudice.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: November 20, 2019
I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 20, 2019, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
